Case 19-05127-bem        Doc 22    Filed 10/18/19 Entered 10/18/19 14:27:40            Desc Main
                                  Document      Page 1 of 14




     IT IS ORDERED as set forth below:



     Date: October 18, 2019
                                                     _________________________________

                                                              Barbara Ellis-Monro
                                                         U.S. Bankruptcy Court Judge


 ________________________________________________________________


                         UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF GEORGIA
                                 ATLANTA DIVISION

IN RE:

Stanley Kappell Watson,                                   CASE NO. 18-69905-BEM

          Debtor.
                                                          CHAPTER 7

Zarinah Ali and Sheneeka Bradsher,

          Plaintiffs,
                                                          ADVERSARY PROCEEDING NO.
v.                                                        19-5127-BEM

Stanley Kappell Watson,

          Defendant.

                        ORDER DENYING SUMMARY JUDGMENT

     I.          PROCEDURAL BACKGROUND

                 This matter comes before the Court on Plaintiffs Zarinah Ali and Sheneeka

Bradsher’s (“Plaintiffs”) Motion for Summary Judgment (the “Motion”) [Doc. 14], filed July 15,

2019. No response has been filed to the Motion. Accordingly, it is deemed unopposed. Bankr.
Case 19-05127-bem       Doc 22     Filed 10/18/19 Entered 10/18/19 14:27:40           Desc Main
                                  Document      Page 2 of 14


L.R. N.D. Ga. 7007-1(c) (21 days to respond to summary judgment motion); see also Doc. 11

(dispositive motions due August 1, 2019).

               On August 22, 2019, this Court ordered Plaintiffs’ counsel to serve the Motion,

each exhibit to the Motion, and the Affidavit [Doc. 15] on Defendant Stanley Kappell Watson

(“Defendant”) by first-class United States mail and to file a certificate of service demonstrating

such service. [Doc. 16]. The August 22, 2019 order extended the deadline for response to the

Motion to 21 days from the date the certificate of service was filed on the Court’s docket. The

certificate of service was filed August 26, 2019. [Doc. 18]. Accordingly, the Motion was deemed

unopposed as of September 16, 2019. No response having been filed by that date, the Motion

remains unopposed.

               In the Motion, Plaintiffs seek a determination that a debt owed to them by

Defendant is excepted from discharge pursuant to 11 U.S.C. § 523(a)(6) as well as an order

awarding them nondischargeable attorneys’ fees and costs.

               This Court has jurisdiction pursuant to 28 U.S.C. § 157(b)(2)(I). For the reasons

set forth below, the Motion will be denied.

   II.     SUMMARY JUDGMENT STANDARD

               Summary judgment is governed by Fed. R. Bankr. P. 7056 and Fed. R. Civ. P. 56,

which provides that the “court shall grant summary judgment if the movant shows that there is

no genuine dispute as to any material fact and the movant is entitled to judgment as a matter of

law.” Fed. R. Civ. P. 56(a). The substantive law applicable to the case determines which facts are

material. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248, 106 S. Ct. 2505, 2510 (1986).

               The moving party has the burden of establishing its entitlement to summary

judgment. Clark v. Coats & Clark, Inc., 929 F.2d 604, 608 (11th Cir. 1991). The moving party



                                                2
Case 19-05127-bem            Doc 22      Filed 10/18/19 Entered 10/18/19 14:27:40                      Desc Main
                                        Document      Page 3 of 14


must identify the pleadings, discovery materials, or affidavits that show the absence of a genuine

issue of material fact. Celotex Corp. v. Catrett, 477 U.S. 317, 323, 106 S. Ct. 2548, 2553 (1986).

Once this burden is met, the nonmoving party cannot merely rely on allegations or denials in its

own pleadings to defeat summary judgment. Anderson, 477 U.S. at 249, 106 S. Ct. at 2510

(citations omitted); see Fed. R. Civ. P. 56(c)(1).

                 In deciding a motion for summary judgment, the Court views the evidence and

reasonable inferences in favor of the nonmoving party. Gray v. Manklow (In re Optical Tech.,

Inc.), 246 F.3d 1332, 1334 (11th Cir. 2001). Material facts contained in the moving party’s

statement of material facts that are not specifically controverted by the nonmoving party will be

deemed admitted. Bankr. L.R. N.D. Ga. 7056-1(a)(2). In a dischargeability action, the objecting

creditor must prove its case by a preponderance of the evidence. Grogan v. Garner, 498 U.S.

279, 291, 111 S. Ct. 654, 661 (1991).

    III.     FACTS

                 Bankruptcy Local Rule (“Local Rule”) 7056-1 requires respondents to “attach to

the response a separate and concise statement of material facts, numbered separately, as to which

the respondent contends a genuine issue exists to be tried” and further provides that “[a]ll

material facts contained in the moving party's statement that are not specifically controverted in

respondent’s statement shall be deemed admitted.” Bankr. L.R. N.D. Ga. 7056-1(a)(2). Plaintiffs

filed their Statement of Material Facts That Are Not in Dispute (the “SMF”) with the Motion.

[Doc. 14-2]. Defendant has not filed a response to the SMF. Accordingly, the following material

facts are deemed admitted.1




1
  Some of the facts in this subsection, namely those citing to Docs. 1 and 5, were admitted in Defendant’s Answer to
the adversary complaint. [Doc. 5].

                                                         3
Case 19-05127-bem         Doc 22     Filed 10/18/19 Entered 10/18/19 14:27:40              Desc Main
                                    Document      Page 4 of 14


               On the night of July 12, 2012, Plaintiffs were patrons and business invitees at the

Tanqueray Lounge located in DeKalb County, Georgia. [Doc. 1 at ¶ 6; Doc. 5 at ¶ 6]. While

there, Plaintiff Bradsher encountered and conversed with Defendant, refused a sexual solicitation

from him, and returned to her seat. [Doc. 1 at ¶¶ 8, 13; Doc. 5 at ¶¶ 8, 13; Doc. 14–2 at ¶ 9].

Thereafter, Defendant made spurious allegations that Plaintiffs had stolen his wallet. [Doc. 14-2

at ¶¶ 7, 9]. Defendant later admitted that his allegedly stolen wallet was in his car all the time.

[Doc. 1 at ¶ 41; Doc. 5 at ¶ 41; Doc. 14-2 at ¶ 8]. Plaintiff Bradsher told a police officer that she

did not have Defendant’s wallet. [Doc. 1 at ¶ 16; Doc. 5 at ¶ 16]. A police sergeant placed

Plaintiff Bradsher in a police car. [Doc. 1 at ¶ 21; Doc. 5 at ¶ 21]. No warrant was issued in

connection with the detention of Plaintiff Bradsher. [Doc. 1 at ¶ 36; Doc. 5 at ¶ 36].

               Neither Plaintiff Ali nor Plaintiff Bradsher took, held or otherwise came in to

contact with Defendant’s wallet at any time on the evening of July 12, 2012, or anytime

thereafter. [Doc. 1 at ¶ 31; Doc. 5 at ¶ 31]. Plaintiffs filed a Complaint for Damages and at trial

alleged the following causes of action: intentional infliction of emotional distress, slander per se,

battery, attorney’s fees, and punitive damages. [Doc. 1 at ¶ 45; Doc. 5 at ¶ 45]. The trial in the

state court of DeKalb County (the “State Court Proceeding”) was specifically on the issues of

slander, battery and false imprisonment. [Doc. 14-2 at ¶ 2]. The jury was charged with only

issues of those three intentional torts. Id. at ¶ 3. Judgment was entered in favor of Plaintiffs in the

State Court of DeKalb County, Georgia, Civil Action File Number 13A47805 on April 30, 2015

against Defendant in the amount of $150,000. [Doc. 1 at ¶ 5; Doc. 5 at ¶ 5].

               Defendant’s conduct on which the judgment and verdict were rendered was

specific acts of slander, battery, and false imprisonment. [Doc. 14-2 at ¶ 1]. The standard of

proof in the underlying prior litigation was a preponderance of the evidence. Id. at ¶ 4. The jury



                                                  4
Case 19-05127-bem           Doc 22      Filed 10/18/19 Entered 10/18/19 14:27:40                    Desc Main
                                       Document      Page 5 of 14


returned a verdict awarding Plaintiffs compensatory damages, bad faith attorney’s fees, and

punitive damages. Id. at ¶ 5. The trial court entered a judgment on the verdict, setting forth the

damages as: $25,000 compensatory damages to Plaintiff Ali, $75,0002 compensatory damages to

Plaintiff Bradsher, $39,000 bad faith attorney’s fees, $1,500 expenses of litigation, $5,000

punitive damages to Plaintiff Ali, and $5,000 punitive damages to Plaintiff Bradsher (the

“Judgment”). Id. at ¶ 6. The trial court denied Defendant’s motions for directed verdict on all

three substantive claims of slander, battery, and false imprisonment. Id. at ¶ 10.

                 Five exhibits are attached to the Motion. Exhibit A is a copy of the original

verdict from the State Court of DeKalb County (the “Verdict”). [Doc. 14-4]. Exhibit B is a copy

of the Judgment on the Verdict as executed by the Honorable Dax Lopez (the “State Court

Judgment”). [Doc. 14-5]. Exhibit C is a copy of the trial transcript which was produced by

Defendant in discovery (the “Trial Transcript”). [Doc. 14-6]. Exhibit D is a copy of Plaintiffs'

discovery materials served on the Defendant in this proceeding (the “Discovery Materials”).

[Doc. 14-7]. Exhibit E is a copy of Defendant’s responses to the Discovery Materials, which

were untimely (the “Discovery Responses”). [Doc. 14-8]. Exhibit F is a copy of an incident

report prepared by Sergeant Parker, the sergeant who detained Plaintiff Bradsher (the “Incident

Report”). [Doc. 14-9]. Plaintiff’s attorney submitted an affidavit in which he certified under oath

that each of the exhibits is a true and correct copy. [Doc. 15] The Court finds that these

documents would be admissible at trial and accordingly considers them in its determination. See

Fed. R. Civ. P. 56(c); Fed. R. Bankr. P. 7056 (Fed. R. Civ. P. 56 applies in bankruptcy

proceedings).



2
 This is admitted because Defendant did not file a response to the SMF. However, in exhibit E to the Motion,
“Defendant's Response To Plaintiffs' Request For Admission Of Facts & Interrogatories,” Defendant stated that the
general damages payable to Plaintiff Bradsheer were $7,500. [Doc. 14-67 at 2].

                                                       5
Case 19-05127-bem        Doc 22     Filed 10/18/19 Entered 10/18/19 14:27:40              Desc Main
                                   Document      Page 6 of 14


   IV.     WILLFUL AND MALICIOUS INJURY

               Plaintiffs seek nondischargeability of the debt owed to them pursuant to 11 U.S.C.

§ 523(a)(6), which provides that debts “for willful and malicious injury by the debtor to another

entity or to the property of another entity” are nondischargeable. 11 U.S.C. § 523(a)(6). The

Supreme Court has held that § 523(a)(6) covers only “acts done with the actual intent to cause

injury.” Kawaauhau v. Geiger, 523 U.S. 57, 61 (1998). “[A]lthough Geiger suggested a

relationship between § 523(a)(6) and intentional torts, the Geiger standard is not necessarily

satisfied by simply proving the elements of an intentional tort. ‘Merely because a tort is

classified as intentional does not mean that any injury caused by the tortfeasor is willful.’” Britt’s

Home Furnishing, Inc. v. Hollowell (In re Hollowell), 242 B.R. 541, 544 (Bankr. N.D. Ga. 1999)

(quoting Miller v. J.D. Abrams, Inc., 156 F.3d 598, 604 (5th Cir. 1998)).

               The Eleventh Circuit has “conclude[d] that a debtor is responsible for a ‘willful’

injury when he or she commits an intentional act the purpose of which is to cause injury or which

is substantially certain to cause injury.” Hope v. Walker (In re Walker), 48 F.3d 1161, 1165 (11th

Cir. 1995); accord In re Kane, 755 F.3d at 1295 (quoting In re Jennings, 670 F.3d 1329, 1334

(11th Cir. 2012)). To establish malice, Plaintiffs must show that Defendant’s actions were

“‘wrongful and without just cause or excessive even in the absence of personal hatred, spite or

ill-will.’” In re Jennings, 670 F.3d at 1334 (quoting In re Walker, 48 F.3d at 1164 (quoting In re

Ikner, 883 F.2d 986, 991 (11th Cir. 1989))).

   V.      COLLATERAL ESTOPPEL

               The doctrine of collateral estoppel prohibits re-litigation of issues already

adjudicated by a valid and final judgment of another court. HSSM #7 Ltd. P’ship v. Bilzerian (In

Re Bilzerian), 100 F.3d 886, 892 (11th Cir. 1996). The Supreme Court has held that the doctrine



                                                  6
Case 19-05127-bem          Doc 22     Filed 10/18/19 Entered 10/18/19 14:27:40            Desc Main
                                     Document      Page 7 of 14


applies in non-dischargeability actions. Grogan, 498 U.S. at 285 n.11. In employing the doctrine

of collateral estoppel, the bankruptcy court applies the law of the court issuing the prior

judgment. St. Laurent v. Ambrose (In re St. Laurent), 991 F.2d 672, 675-76 (11th Cir. 1993). The

prior judgment in this case was issued by a Georgia court and, therefore, Georgia law will

determine whether collateral estoppel bars re-litigation here.

               Under Georgia law, collateral estoppel applies when the following elements are

met: 1) there is an identity of parties between the two cases; 2) there is an identity of issues

between the two cases; 3) the issue in question was actually and finally litigated; 4) the

adjudication was essential to the earlier action; and 5) the parties had a full and fair opportunity

to litigate the issues in question. See Lewis v. Lowery (In re Lowery), 440 B.R. 914, 921 (Bankr.

N.D. Ga. 2010) (Hagenau, J.); Lusk v. Williams (In re Williams), 282 B.R. 267, 272 (Bankr. N.D.

Ga. 2002) (Mullins, J.). The Court finds that there remain genuine issues of material fact as to

these elements.

                  First, the Court considers whether there is an identity of parties in the two cases.

Here, there is no dispute that the parties in the state court action and the instant adversary

proceeding are the same.

               Second, the Court considers whether there is an identity of issues between the two

cases. Because the damages awarded were not allocated in the Judgment, the Court cannot

determine which claim or claims resulted in an award of damages. Thus to determine if there is

an identity issues, the Court must consider each claim alleged in the state court action and

whether Defendant’s conduct was necessarily willful and malicious. Because the judgment does

not allocate the award of damages, if any one of them fails to meet the § 523(a)(6) standard,

summary judgment is not appropriate.



                                                   7
Case 19-05127-bem         Doc 22      Filed 10/18/19 Entered 10/18/19 14:27:40               Desc Main
                                     Document      Page 8 of 14


    1. Battery

                 Battery is an “unlawful touching . . . to the person and is actionable.” Newsome v.

Cooper-Wiss, Inc., 179 Ga. App. 670, 672, 347 S.E.2d 619, 621 (1986) (quoting Mims v. Boland,

110 Ga. App. 477(1)(a)(4), 138 S.E.2d 902 (1964)) (citing generally O.C.G.A. § 51–1–13). It

does not require any specific intent. See O.C.G.A. § 51–1–13 (“A physical injury done to another

shall give a right of action to the injured party, whatever may be the intention of the person

causing the injury, unless he is justified under some rule of law. However, intention shall be

considered in the assessment of damages.”). The intent required is not the “intent to cause actual

physical harm” but rather the “intent to make contact of an insulting or provoking nature” with

the plaintiff. Hendricks v. S. Bell Tel. & Tel. Co., 193 Ga. App. 264, 65, 387 S.E.2d 593, 595

(1989)

                The intent may be “wanton[], willful[], or malicious[],” but that “goes to the issue

of the damages that are recoverable . . . and not to the issue of . . . liability for the act itself.” Id.

at 265, 387 S.E.2d at 595. “[I]f in addition to intending to make contact of either a harmful or an

insulting or provoking nature . . . [the defendant] also acted wantonly, wilfully or maliciously,

[he] may be liable for punitive as well as compensatory damages.” Id. at 266, 387 S.E.2d at 595

(citing O.C.G.A. § 51-12-5).

                Under Georgia law, a civil battery for which compensatory damages have been

awarded is necessarily willful, that is the act must have been performed intentionally with the

“purpose . . . to cause injury or which is to cause injury or which is substantially certain to cause

injury.” In re Walker, 48 F.3d at 1165. The Georgia Court of Appeals has said that “[i]f the

tortfeasor acts with the belief that such unauthorized contact is substantially certain to result from

his actions, that too can constitute the requisite intent to prove battery.” Kohler v. Van Peteghem,



                                                    8
Case 19-05127-bem        Doc 22     Filed 10/18/19 Entered 10/18/19 14:27:40            Desc Main
                                   Document      Page 9 of 14


330 Ga. App. 230, 234-35, 767 S.E.2d 775, 779 (2014) (citing Reeves v. Bridges, 248 Ga. 600,

603, 284 S.E.2d 416 (1981) and Charles R. Adams III, Ga. Law of Torts § 2:1 (2013-2014 ed.))

               In addition to willfulness, Plaintiffs must show that Defendant’s actions were

“‘wrongful and without just cause or excessive even in the absence of personal hatred, spite or

ill-will.’” In re Jennings, 670 F.3d at 1334. Although the award of punitive damages for battery

means that the defendant “acted wantonly, wilfully or maliciously,” Hendricks, 193 Ga. App. at

265, 387 S.E.2d at 595, willfulness and wantonness do not satisfy the high bar set by § 523(a)(6).

Malice is required to establish nondischargeability under § 523(a)(6) and is not required for tort

liability for battery under Georgia law, even where punitive damages are awarded; thus, there

remains a question of fact as to whether Defendant’s actions were malicious.

   2. False Imprisonment

               “False imprisonment is the unlawful detention of the person of another, for any

length of time, whereby such person is deprived of his personal liberty.” O.C.G.A. § 51-7-20.

“To constitute a false imprisonment, the act of the defendant in confining the plaintiff must be

done with the intention of causing a confinement. . . . In other words, there can be no such tort as

a negligent false imprisonment. . . .” Stewart v. Williams, 243 Ga. 580, 581–82, 255 S.E.2d 699,

701 (1979) (quoting 1 HARPER & JAMES, THE LAW OF TORTS, § 3.7, p. 228 (1956)).

“There is no liability for negligent or reckless acts which cause ‘nothing more than the

imposition of a transitory and harmless confinement’.” Baggett v. Nat. Bank & Trust Co., 174

Ga.App. 346, 349(2), 330 S.E.2d 108 (1985). Accordingly, false imprisonment is necessarily

willful and this issue is identical to the determination made by the state court.

               However, no finding of malice was necessary to the determination of liability for

false imprisonment. The Verdict states that the jury found by “clear and convincing evidence that



                                                  9
Case 19-05127-bem        Doc 22     Filed 10/18/19 Entered 10/18/19 14:27:40              Desc Main
                                   Document     Page 10 of 14


Defendant’s actions showed willful misconduct, malice, wantonness, oppression, or that entire

want of care which would raise the presumption of conscious indifference to consequences” as to

both Plaintiffs. [Doc. 14-3 at 2] (emphasis added). The list is disjunctive such that the Court

finds that there remains a question of fact as to whether an identity of issues exists as to malice in

the false imprisonment count of the Verdict and Plaintiffs’ § 523(a)(6) claims.

   3. Slander

               In Georgia, slander or oral defamation can take one of four forms. O.C.G.A. § 51-

5-4(a). The facts show that the slander in this case was of the first type, which is slander per se,

defined as “[i]mputing to another a crime punishable by law.” Id.; see Doc. 14-5 at 177 (jury

instructions) (“The law states slander or oral defamation consists in imputing to another a crime

punishable by law. . . . Whether the plaintiffs in this case would be entitled to recover you must

satisfy by a preponderance of the evidence that the alleged words were uttered by the defendant

and that they impute a crime to the plaintiffs.”); see also Doc. 14-5 at 183 (statement of

Defendant’s attorney) and 259 (statement of Plaintiffs’ attorney). “To recover on a per se slander

claim . . . the plaintiff must show that the defendant’s statements were both false and malicious.”

Sweeney v. Athens Regional Med. Ctr.¸ 709 F. Supp. 1563, 1580 (M.D. Ga. 1989) (citing

Williams v. Trust Co. of Ga., 140 Ga. App. 49, 49 230 S.E.2d 45, 47 (1976)).

       Generally, there are four elements in a cause of action for defamation [of which
       slander is one type]: (1) a false and defamatory statement concerning the plaintiff;
       (2) an unprivileged communication to a third party; (3) fault by the defendant
       amounting at least to negligence; and (4) special harm or the actionability of the
       statement irrespective of special harm.

Swanson Towing & Recovery, LLC v. Wrecker 1, Inc., 342 Ga. App. 6, 10, 802 S.E.2d 300, 305

(2017) (emphasis added); see also Mathis v. Cannon, 276 Ga. 16, 21, 573 S.E.2d 376, 381

(2002) (quoting Rest. 2d. of Torts (1977) § 558).



                                                 10
Case 19-05127-bem          Doc 22    Filed 10/18/19 Entered 10/18/19 14:27:40            Desc Main
                                    Document     Page 11 of 14


                Slander requires malice and therefore satisfies the second part of § 523(a)(6).

Fincher v. Holt (In re Holt), 173 B.R. 806, 816 (Bankr. M.D. Ga. 1994) (holding that “[t]he

intentional tort of slander meets the requirements of § 523(a)(6) for non-dischargeability when

the debtor/author knows the published statements were false” and that slander per se meets this

requirement) (quoting Wheeler v. Laudani, 783 F.2d. 610, 615 (6th Cir. 1986)); Cochran v.

Sears, Roebuck & Co., 72 Ga. App. 458, 461, 34 S.E.2d 296, 298 (1945). (“[M]alice is one of the

essential elements of slander; ‘but where the language used is actionable per se, malice is

implied’. . . .”) (citations omitted).

                However, the willfulness prong of § 523(a)(6) is not met by slander per se.

Because slander may be effected negligently, see Swanson Towing, 342 Ga. App. at 10, 802

S.E.2d at 305, Plaintiffs have not shown that the slanderous statements were made “with the

actual intent to cause injury,” Geiger, 523 U.S. at 61, nor that they were “substantially certain to

cause injury.” In re Walker, 48 F.3d at 1165. Especially where the statements made were

“actionab[le] . . . irrespective of special harm,” Swanson Towing, 342 Ga. App. at 10, 802 S.E.2d

at 305, the Court will not infer substantial certainty to cause injury from Defendant’s actions.

                It is unnecessary to analyze the remaining elements of collateral estoppel because

the second element has not been met.

    VI.     ATTORNEY’S FEES

                In addition to challenging the dischargeability of Defendant’s debt for

compensatory damages, Plaintiffs contends that the debt for attorney’s fees embodied in the State

Court Judgment is also nondischargeable. “Attorney fees are routinely included in the non-

dischargeable debt under § 523(a)(6) when they are included in a judgment for damages due to

willful and malicious injury and are ancillary to that judgment.” Stinson v. Morris (In re Morris),



                                                11
Case 19-05127-bem        Doc 22    Filed 10/18/19 Entered 10/18/19 14:27:40             Desc Main
                                  Document     Page 12 of 14


No. 05-9031, 2005 Bankr. LEXIS 2685, at *10 (Bankr. N.D. Ga. Dec. 1, 2005) (Massey, J.)

(citing In re Zentz, 157 B.R. 145, 150 (Bankr. W.D. Mo. 1993)). Attorney’s fees are recoverable

in Georgia in the case of an intentional tort as an additional element of damages. Georgia law

specifically provides:

       The expenses of litigation generally shall not be allowed as a part of the damages;
       but where the plaintiff has specially pleaded and has made prayer therefor and
       where the defendant has acted in bad faith, has been stubbornly litigious, or has
       caused the plaintiff unnecessary trouble and expense, the jury may allow them.

O.C.G.A. § 13-6-11. The section establishes circumstances in which a plaintiff may recover

litigation expenses as an additional element of damages and permits the recovery of attorney’s

fees as separate, special damages flowing from the underlying tort. Mills v. Ellerbee (In re

Ellerbee), 177 B.R. 731, 746 (Bankr. N.D. Ga. 1995) (Massey, J.) (citing Brown v. Baker, 398

S.E.2d 797 (Ga. App. 1990)). Cases interpreting this section have established that intentional

torts invoke a species of bad faith that entitles a plaintiff to recover the expenses of litigation,

including attorney fees, because having to incur fees to collect the other damages is itself an

injury flowing from the tort. See DeKalb County v. McFarland, 203 S.E.2d 495, 497 (Ga. 1974).

Here, the State Court Judgment awarded $39,000 for attorney’s fees and $1,500 in expenses.

Because Defendant committed intentional torts that caused damage to Plaintiffs, Plaintiffs are

entitled to recover attorney’s fees incurred in connection with that recovery because, under

Georgia law, they constitute additional, special damages for the injury inflicted by Defendant.

Since summary judgment on the issue of whether the underlying torts were willful and malicious

is not appropriate, the Court can not at this time determine whether the debt for attorney’s fees

stemming from those torts is nondischargeable under § 523(a)(6).




                                                12
Case 19-05127-bem        Doc 22    Filed 10/18/19 Entered 10/18/19 14:27:40             Desc Main
                                  Document     Page 13 of 14


               To the extent Plaintiffs seek additional attorneys’ fees as a result of bringing this

nondischargeability action, Plaintiffs have not met their burden of demonstrating their

entitlement to such fees, nor have they shown that additional fees were incurred.

               Accordingly, it is now

               ORDERED that the Motion [Doc. 14] is DENIED.

                                        END OF ORDER




                                                13
Case 19-05127-bem     Doc 22    Filed 10/18/19 Entered 10/18/19 14:27:40   Desc Main
                               Document     Page 14 of 14


                                    Distribution List

Maurice J. Bernard, III
Maurice J. Bernard, III
3717 Chamblee Dunwoody Road
Atlanta, GA 30341

Pamela Stephenson
Stephenson Law Group, LLC
Suite C
4262 Clausell Court
Decatur, GA 30035

Stanley Kappell Watson
3821 Eagle Woods Circle
Lithonia, GA 30038




                                           14
